DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 7, 2020 have been fully considered but they are not persuasive. 
Applicant argues that the Office Action points to two different elements to read on the claimed heating element.  Examiner respectfully disagrees noting that block 22 reads on the claimed heating element while cartridge heater 23 of block 22 reads on the claimed heating structure of each heating element.
Applicant further argues the distinction between Rodabaugh does not teach individually controlling each of the heaters for a local heating of the work piece surface.  Examiner respectfully disagrees noting that the controller of Rodabaugh is configured to control each of the blocks individually (Col. 1, Lines 53-55) and each block heats a different region of the work piece (See Fig. 1 wherein each block heats a different region of the work piece) thus Rodabaugh teaches individually controlling each of the heaters for a local heating of the work piece surface.
Applicant further argues that the combination of Rodabaugh and Smith does not allow the functionality of addressing single “pixels.”  However, this argument is not commensurate with the scope of the claims as this functionality and structure of single “pixels” is not claimed.
Applicant further argues that Rodabaugh does not disclose a plurality of surface topographies being selected from the group comprising targeted varied topographies and random topographies.  Examiner respectfully disagrees noting the letters of Rodabaugh meet the limitation as letters meet the definition of targeted varied topographies. 

Examiner further notes that claiming of functionality of single “pixels” would overcome the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 5, and 10-15 is rejected under 35 U.S.C. 103 as being unpatentable over Rodabaugh (US Pat. 3961575) in view of Smith et al (GB2363307).
Regarding Claim 14, Rodabaugh teaches a system for marking an at least partially thermally formed or reshaped work piece (Abstract), comprising:
a mold or a mold insert having a mold surface facing the work piece surface of the formed or reshaped work piece (Fig. 1- front of curved back plate 13), and 
a plurality of heating elements arranged at the mold surface facing the formed or reshaped work piece (Fig. 1- blocks 22); and 
a controller connected individually with each of the plurality of heating elements (Fig. 1- controller 25), 
wherein the controller is configured to individually control each of the plurality of heating elements for a local heating of the work piece surface (Col. 1, Lines 53-55), 
wherein each of the heating elements comprises a solid material portion having a surface structure oriented towards the work piece surface (Fig. 1- dies 14-17 and blocks 22) and a heating 
wherein the surface structure possesses a plurality of surface topographies being selected from the group comprising targeted varied topographies and random topographies (See Fig. 1- dies 14-17; each die is a different letter), and
the heating structure of each heating element is arranged spaced apart from the surface structure in the solid material (See Fig. 3 wherein cartridge heater 23 is spaced apart from the letter structure of dies 14-17).
Rodabaugh does not appear to explicitly teach the solid material of the heating elements comprises a plurality of stacked layers produced by thin film, thick film or PCB technology.  Smith teaches using a multilayer thick-film heating element (Abstract) in order to utilize a compact heating element with good power density (Page 2, Line 12- Page 3, Line 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Rodabaugh to substitute the cartridge heater (the heating structure of the heating element (block 22)) for a multilayer thick-film heating element as taught by Smith with reasonable expectation of success to utilize a compact heating element with good power density (Page 2, Line 12- Page 3, Line 7). 
Regarding Claim 2, Rodabaugh further teaches the surface structure comprises at least a portion of the mold surface that faces the work piece surface (See Fig. 1 wherein dies 14-17 comprise at least a portion of the mold surface).
Regarding Claim 4, Rodabaugh further teaches the plurality of surface topographies are formed in a targeted pattern providing strips between adjacent surface topographies (Fig. 1- see strips of mold surface between each of dies 14-17).
Regarding Claim 5, Rodabaugh further teaches the plurality of surface topographies are formed such that on the work piece surface an optically recognizable structure stemming from the group 
Regarding Claim 10, Rodabaugh further teaches the heating elements are arranged in a regular pattern at the mold surface (Fig. 1- blocks 22 arranged in a regular pattern on the mold surface).
Regarding Claim 11, Rodabaugh further teaches the dies may be differently arranged to enable the apparatus to print or decorate on different spots of one surface simultaneously (Col. 3, Lines 30-40) thus meeting the instant limitation of the heating elements are arranged in a matrix form at the mold surface.
Regarding Claim 12, Rodabaugh further teaches the heating elements are arranged as parts of letters, numbers, or decorative elements (Fig. 1- blocks 22 form letters).
Regarding Claim 13, Rodabaugh further teaches using cartridge heaters (Col. 2, Lines 32-35) which are electrical heating elements thus meeting the instant limitation of the heating elements are chosen from the group encompassing electrical, thermofluidic, fluidic, optical, and chemical heating elements.
Regarding Claim 15, Rodabaugh further teaches the controller individually controls each block (Col. 1, Lines 53-55) thus it is reasonably expected that the controller would be fully capable of controlling the heating elements serially, in parallel or in groups of associated heating elements to drive the heating.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rodabaugh (US Pat. 3961575) in view of Smith et al (GB2363307) and Brahmandam et al (PGPub 2011/0016946).
Regarding Claim 9, Rodabaugh and Smith do not appear to explicitly teach the surface structure is made of a low-wear material or is coated with such a material.  Brahmandam teaches using a wear resistant coating on forming tool (Abstract) in order to provide improved wear life as well as oxidation resistance properties [0006].  It would have been obvious to one of ordinary skill in the art before the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.K./Examiner, Art Unit 1748       

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        
2/23/21